Citation Nr: 1147463	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for service-connected parenchymal liver disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of this case was subsequently returned to the RO in Detroit, Michigan.

In July 2006, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.

The Board has also added the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the title page because it has assumed jurisdiction over this issue. While this appeal was pending, the Court held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273  (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction to consider a veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   

In this case, the Veteran submitted a letter dated in April 2011 from the Veteran's VA physician stating that the Veteran is chronically ill with cirrhosis and that he is unemployable at the present time.  The Board finds that this evidence reasonably raises the issue of entitlement to a TDIU.  As the RO has not considered the issue of TDIU, the Board will assume jurisdiction of it.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary for further development of the Veteran's increased rating claim and entitlement to a TDIU as additional medical evidence has been received by the Board.

The Board observes that letters from the Veteran's VA physician dated in December 2010 and April 2011 indicate that the Veteran's service-connected parenchymal liver disease has progressed to include cirrhosis.   The Veteran is currently evaluated under Diagnostic Code 7345 for chronic liver disease without cirrhosis.  Note (1) of Diagnostic Code 7345, evaluation of sequelae directs VA to evaluate cirrhosis of the liver under the appropriate diagnostic code.  Diagnostic Code 7312 addresses the rating criteria for cirrhosis of the liver.  The Board observes that some of the diagnostic criteria to evaluate cirrhosis were not discussed in the previous VA examinations.  Accordingly, the Board finds that a remand is necessary to provide the Veteran with another VA examination in an effort to fully evaluate the Veteran's service-connected parenchymal liver disease under the appropriate diagnostic criteria.

Furthermore, the Board finds that the Veteran's current VA treatment records should be associated with the claims file.  The Veteran's representative indicates that the Veteran's sole medical care is through the VA Medical Center (VAMC) in Detroit, Michigan.  The Veteran submitted a June 2011 VA treatment record that indicates that he has cirrhosis of the liver.  Therefore, it appears that there are outstanding VA treatment records relevant to the Veteran's increased rating claim.     

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's reasonably-raised TDIU claim.  See Mahue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU as well as be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond. 

2. Attempt to obtain any available VA treatment records with respect to the Veteran's service-connected disabilities from November 2006 to the present from the VAMC in Detroit, Michigan.  A response, negative or positive, should be associated with the claims file. Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA gastroenterological examination to determine the current manifestations of his service-connected parenchymal liver disease.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All signs and symptoms of the service-connected parenchymal liver disease should be reported in detail, including liver function tests.   The examiner is asked to specifically address the following:
a. Whether there is documentation of cirrhosis by biopsy or imaging. 
b. Whether the Veteran experiences symptoms of fatigue, malaise and anorexia and, if so, whether those symptoms are daily or intermittent and require dietary restrictions or continuous medication.
c. Whether the Veteran has portal hypertension and splenomegaly.
d. Whether the Veteran has a history of ascites, hepatic encephalopathy or hemorrhage from varices or portal gastrophy (erosive gastritis) and if so, the number of episodes.
e. Whether the Veteran has generalized weakness, substantial weight loss and persistent jaundice.
f. Whether the Veteran has one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastrophy (erosive gastritis).
g. The examiner should also discuss how the Veteran's parenchymal liver disease affects employment and daily living.

A rationale should be provided for all opinions expressed in the report.

4. Thereafter, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

5. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's claim of entitlement to an increased rating for service-connected parenchymal liver disease should be readjudicated.  The Board should also adjudicate the issue of entitlement to a TDIU.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



